                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

MONTA WIMBERLY,                                      )
                                                     )
         Plaintiff,                                  )
                                                     )
    v.                                               )        Civil Action No.: 1:18-cv-804-SRW
                                                     )
                                                     )
ANDREW SAUL,                                         )
Commissioner of Social Security,1                    )
                                                     )
         Defendant.                                  )


                          MEMORANDUM OPINION AND ORDER

    I.      INTRODUCTION

    On September 22, 2015, Plaintiff Monta Shay Wimberly filed applications for a period

of disability and disability insurance benefits and for Supplemental Security Income

(“SSI”) under Titles II and XVI of the Social Security Act, alleging that she became

disabled on November 1, 2013. The applications were denied at the initial administrative

level. Plaintiff then requested and received a hearing before an Administrative Law Judge

(“ALJ”). Following the hearing, the ALJ issued an unfavorable decision dated October 18,

2017. Plaintiff appealed that decision and the Appeals Council denied Plaintiff’s request

for review on July 18, 2018. The ALJ’s decision consequently became the final decision

of the Commissioner of Social Security (“Commissioner”). See Chester v. Bowen, 792

1
  Andrew Saul was sworn in as the Commissioner of Social Security on June 17, 2019, and is automatically
substituted as a party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security Act,
42 USC § 405(g) (action survives regardless of any change in the person occupying the office of
Commissioner of Social Security).
F.2d 129, 131 (11th Cir. 1986). The case is now before the court for review of that decision

pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3). Under 28 U.S.C. § 636(c) and Rule 73 of

the Federal Rules of Civil Procedure, the parties have consented to the conduct of all

proceedings and entry of a final judgment by the undersigned United States Magistrate

Judge. See Docs. 10, 11. Based on review of the parties’ submissions, the relevant law,

and the record as a whole, the court AFFIRMS the Commissioner’s decision.

II. STANDARD OF REVIEW AND REGULATORY FRAMEWORK2

        The court’s review of the Commissioner’s decision is a limited one. This court must

find the Commissioner’s decision conclusive if it is supported by substantial evidence. 42

U.S.C. § 405(g); Graham v. Apfel, 129 F.3d 1420, 1422 (11th Cir. 1997). “Substantial

evidence is more than a scintilla,” but less than a preponderance, “and is such relevant

evidence as a reasonable person would accept as adequate to support a conclusion.”

Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004) (“Even if the

evidence preponderates against the Commissioner’s findings, [a reviewing court] must

affirm if the decision reached is supported by substantial evidence”) (citations omitted).

The court will reverse the Commissioner’s decision if it is convinced that the decision was

not supported by substantial evidence or that the proper legal standards were not applied.

Carnes v. Sullivan, 936 F.2d 1215, 1218 (11th Cir. 1991). However, reversal is not

warranted even if the court itself would have reached a result contrary to that of the


2
  For purposes of this appeal, the court uses the Code of Federal Regulations (“C.F.R.”) that was effective
until March 27, 2017, because that was the version of the C.F.R. in effect at the time Plaintiff filed a claim
for benefits. See 20 C.F.R. Part 404 and 416, effective March 27, 2017; see also
https://www.ssa.gov/disability/professionals/bluebook/revisions-rules.html Q.3.


                                                      2
factfinder. See Edwards v. Sullivan, 937 F.2d 580, 584 n.3 (11th Cir. 1991). A reviewing

court may not look only to those parts of the record which support the decision of the ALJ,

but instead must view the record in its entirety and take account of evidence which detracts

from the evidence relied on by the ALJ. Hillsman v. Bowen, 804 F.2d 1179, 1180 (11th

Cir. 1986).

        [The court must] . . . scrutinize the record in its entirety to determine the
        reasonableness of the [Commissioner’s] . . . factual findings. . . . No similar
        presumption of validity attaches to the [Commissioner’s] . . . legal
        conclusions, including determination of the proper standards to be applied in
        evaluating claims.

Walker v. Bowen, 826 F.2d 996, 999 (11th Cir. 1987).

        To qualify for disability benefits and establish his or her entitlement for a period of

disability, a person must be unable to

        engage in any substantial gainful activity by reason of any medically
        determinable physical or mental impairment which can be expected to result
        in death or which has lasted or can be expected to last for a continuous period
        of not less than 12 months.

42 U.S.C. § 423(d)(1)(A).3 To make this determination, the Commissioner employs a five-

step, sequential evaluation process. See 20 C.F.R. §§ 404.1520; 416.920.

        (1) Is the person presently unemployed?
        (2) Is the person’s impairment severe?
        (3) Does the person’s impairment meet or equal one of the specific
        impairments set forth in 20 C.F.R. Pt. 404, Subpt. P, App. 1 [the Listing of
        Impairments]?
        (4) Is the person unable to perform his or her former occupation?
        (5) Is the person unable to perform any other work within the economy?

3
  A “physical or mental impairment” is one resulting from anatomical, physiological, or psychological
abnormalities that are demonstrable by medically acceptable clinical and laboratory diagnostic techniques.
42 U.S.C. § 423(d)(3).


                                                    3
        An affirmative answer to any of the above questions leads either to the next
        question, or, on steps three and five, to a finding of disability. A negative
        answer to any question, other than step three, leads to a determination of “not
        disabled.”

McDaniel v. Bowen, 800 F.2d 1026, 1030 (11th Cir. 1986).4

        The burden of proof rests on the claimant through Step Four. See Phillips v.

Barnhart, 357 F.3d 1232, 1237–39 (11th Cir. 2004); see also Ellison v. Barnhart, 355 F.3d

1272, 1276 (11th Cir. 2003). A claimant establishes a prima facie case of qualifying

disability once he or she has carried the burden of proof from Step One through Step Four.

At Step Five, the burden shifts to the Commissioner, who must then show that there are a

significant number of jobs in the national economy that the claimant can perform. Id.

        To perform the fourth and fifth steps, the ALJ must determine the claimant’s

Residual Functional Capacity (“RFC”). Phillips, 357 F.3d at 1238–39. The RFC is what

the claimant is still able to do despite the claimant’s impairments and is based on all

relevant medical and other evidence. Id. It may contain both exertional and nonexertional

limitations. Id. at 1242–43. At the fifth step, the ALJ considers the claimant’s RFC, age,

education, and work experience to determine if there are jobs available in the national

economy that the claimant can perform. Id. at 1239. To do this, the ALJ can use either the

Medical Vocational Guidelines (“grids”), see 20 C.F.R. pt. 404 subpt. P, app. 2, or call a


4
  McDaniel is a supplemental security income (SSI) case. The same sequence applies to disability insurance
benefits brought under Title II of the Social Security Act. Supplemental security income cases arising under
Title XVI of the Social Security Act are appropriately cited as authority in Title II cases, and vice versa.
See, e.g., Ware v. Schweiker, 651 F.2d 408, 412 (5th Cir. 1981); Smith v. Comm’r of Soc. Sec., 486 F. App’x
874, 876 n.* (11th Cir. 2012) (“The definition of disability and the test used to determine whether a person
has a disability is the same for claims seeking disability insurance benefits or supplemental security
income.”).


                                                     4
vocational expert (“VE”). Id. at 1239–40.

       The grids allow the ALJ to consider factors such as age, confinement to sedentary

or light work, inability to speak English, educational deficiencies, and lack of job

experience. Each factor can independently limit the number of jobs realistically available

to an individual. Id. 1240. Combinations of these factors yield a statutorily-required finding

of “Disabled” or “Not Disabled.” Id.

III. ADMINISTRATIVE PROCEEDINGS

       Plaintiff was forty-two years old at the time she filed her applications for benefits

and was forty-four years old at the time of the ALJ’s decision. R. 29, 186, 192. Plaintiff

is a resident of Dothan, Alabama. R. 40. She lives in an apartment with her daughter, a

minor. R. 27, 40–41. She is a high school graduate and attended, but did not complete,

either college, trade or vocational school; the record is not clear as to which. R. 41, 215.

       Plaintiff’s primary complaints are “back condition, sleep apnea, [high blood

pressure], depression, pain in both knees, cholesterol problems, anxiety, [and] vision

problems.” R. 75–76, 214. Plaintiff testified that she has lower back pain (for which a

doctor prescribed medication), degenerative arthritis in her right knee, and is unable to sit

for longer than 10 to 15 minutes or stand or walk for periods longer than 10 minutes. R.

25, 43–46. Plaintiff reported physical problems with lifting, squatting, bending, standing,

reaching, walking, sitting, kneeling, and stair climbing. R. 239. Plaintiff last earned income

in 2012 working as a mental health technician and previously was employed as a nurse

assistant and home attendant. R. 41, 54, 215.



                                              5
        Following the administrative hearing, and employing the five-step process, the ALJ

found at Step One that Plaintiff “has not engaged in substantial gainful activity since

November 1, 2013, the alleged onset date[.]” R. 21. At Step Two, the ALJ found that

Plaintiff suffers from the following severe impairments: “osteoarthritis, muscle spasm of

the lower back, obesity, sleep apnea, anxiety disorder, and depressive disorder[.]” R. 22.

At Step Three, the ALJ found that Plaintiff “does not have an impairment or combination

of impairments that meets or medically equals the severity of one of the listed

impairments[.]” Id. Next, the ALJ articulated Plaintiff’s RFC as follows:

        the claimant has the residual functional capacity to perform sedentary[5]
        work as defined in 20 CFR 404.1567(a) and 416.967(a) except she can
        occasionally operate foot controls. She can never climb ladders, ropes or
        scaffolds. She can occasionally climb ramps or stairs, occasionally balance,
        and occasionally crouch. She can never kneel or crawl. The claimant is
        limited to low stress work, defined as only simple decision making required.

R. 24. At Step Four, based upon the testimony of a VE, the ALJ concluded that Plaintiff

“is unable to perform any past relevant work.” R. 29. At Step Five, based upon Plaintiff’s

age, education, work experience, and RFC, the ALJ found that “there are jobs that exist in

significant numbers in the national economy that [Plaintiff] can perform,” such as an

information clerk, a food and beverage order clerk, and a final assembler. R. 30, 55.

Accordingly, the ALJ determined that Plaintiff “has not been under a disability . . . from

November 1, 2013, through the date of this decision[.]” R. 31.



5
   “Sedentary work involves lifting no more than 10 pounds at a time and occasionally lifting or carrying
articles like docket files, ledgers, and small tools. Although a sedentary job is defined as one which involves
sitting, a certain amount of walking and standing is often necessary in carrying out job duties. Jobs are
sedentary if walking and standing are required occasionally and other sedentary criteria are met.” 20 C.F.R.
§§ 404.1567(a); 416.967(a).

                                                      6
IV. DISCUSSION

          Plaintiff presents a single issue on appeal: “[w]hether the ALJ erred at step four of

the five-step sequential evaluation process by failing to explain why the ALJ rejected Dr.

Meadows’ opinion that the claimant can never stoop.” Doc. 13 at 1. The premise of

Plaintiff’s argument is that the ALJ erred when he did not specifically mention stooping in

his decision.6 She contends that “[t]he ALJ is required to state specifically the weight

accorded to each item of evidence,7 and the ALJ failed to articulate why he rejected Dr.

Meadows’ opinion that Ms. Wimberly never stoop.” Id. at 6–7 (emphasis in original).

          Dr. Meadows, D.O., a physical consultative examiner, examined Plaintiff on a only

one occasion on January 29, 2015. R. 27, 418–431. Concerning Plaintiff’s postural

limitations, Dr. Meadows concluded that Plaintiff can never climb stairs and ramps; never

climb ladders or scaffolds; never stoop, kneel, crouch or crawl; and that she can

occasionally balance. R. 425. The ALJ assigned “little weight” to Dr. Meadows’ postural

limitations assessment.8 R. 27. Specifically, the ALJ explained:

          The record demonstrates generally normal physical examinations, no
          recommended surgical intervention after November 2016, and ambulation
          without an assistive device as well as medical appointments consisting
          primarily of medication refills. In addition, the claimant testified that she


6
   A physical limitation, such as stooping, “may reduce [a claimant’s] ability to do past work and other
work.” 20 C.F.R. §§ 404.1545(b); 416.945(b). Stooping is defined as the ability “to bend the spine alone.”
S.S.R. 85-15, 1985 WL 56857 at *2. “Some stooping (bending the body downward and forward by bending
the spine at the waist) is required to do almost any kind of work, particularly when objects below the waist
are involved. If a person can stoop occasionally (from very little up to one-third of the time) in order to lift
objects, the sedentary and light occupational base is virtually intact.” Id. at *7.
7
    Plaintiff did not provide a citation to support this statement.
8
  The ALJ assigned partial weight to Dr. Meadows’ opinion outside of postural limitations and outside of
Plaintiff’s “ability to push, pull, reach, handle, finger and feel.” R. 27.

                                                         7
       takes care of her minor daughter, attends school events, cooks meals, drives,
       shops in stores, washes dishes and does laundry.

Id. (internal citations omitted). The ALJ found that Plaintiff “can occasionally climb ramps

or stairs, occasionally balance, occasionally crouch and occasionally operate foot controls.”

Id. Based on Plaintiff’s “obesity and degenerative arthritis in her knees, as well as pain

symptoms,” the ALJ did agree with Dr. Meadows’ assessment that Plaintiff should “never

climb[] ladders, ropes or scaffolds, and never kneel[] or crawl[].” Id. As for Plaintiff’s

ability to push, pull, reach, handle, finger, and feel, the ALJ also assigned little weight to

this portion of Dr. Meadows’ assessment because “there is no objective evidence or clinical

findings to support limitations in the claimant’s use of her hands, arms, and shoulders.” Id.

The ALJ did not specifically mention stooping in his assessment of Dr. Meadows’

consultative opinion, nor elsewhere.

       The ALJ is responsible for determining a claimant’s RFC. 20 C.F.R. §§

404.1546(c); 416.946(c). Such “assessment should be based upon all of the relevant

evidence of a claimant’s remaining ability to do work despite her impairments.” Beech v.

Apfel, 100 F. Supp. 2d 1323, 1331 (S.D. Ala. 2000 (citing 20 C.F.R. § 404.1546)). But

“there is no rigid requirement that the ALJ specifically refer to every piece of evidence in

his decision, so long as the ALJ’s decision . . . is not a broad rejection . . . [of the] ‘medical

condition as a whole.’” Dyer v. Barnhart, 395 F.3d 1206, 1211 (11th Cir. 2005) (quoting

Foote v. Chater, 67 F.3d 1553, 1561 (11th Cir. 1995)). The failure to address each

limitation is considered harmless so long as the ALJ’s “ultimate conclusion [is] based on

substantial evidence.” Newberry v. Comm’r., Soc. Sec. Admin., 572 F. App’x 671, 672


                                                8
(11th Cir. 2014). The court “will not disturb the Commissioner’s decision if, in light of the

record as a whole, it appears to be supported by substantial evidence.” Lewis v. Callahan,

125 F.3d 1436, 1439 (11th Cir. 1997) (citing 42 U.S.C. § 405(g)). “Substantial evidence

is less than a preponderance, but rather such relevant evidence as a reasonable person

would accept as adequate to support a conclusion.” Moore v. Barnhart, 405 F.3d 1208,

1211 (11th Cir. 2005) (citing Crawford, 363 F.3d at 1158–59).

       In this case, there is substantial evidence in the record to support the ALJ’s

conclusion, notwithstanding that the ALJ did not specifically mention the ability to stoop.

Initially, the court notes that Dr. Meadows was a consultative examiner rather than a

treating physician. Therefore, his opinion was not entitled to controlling weight. See 20

C.F.R. §§ 404.1527(c)(2); 416.927(c)(2). The opinion of a non-treating doctor, such as a

one-time examiner, is not entitled to special deference or consideration. See McSwain v.

Bowen, 814 F.2d 617, 619 (11th Cir. 1987) (finding that when examining patient on a single

occasion only, physicians’ opinions were “not entitled to deference because as one-time

examiners they were not treating physicians”); see also Crawford, 363 F.3d at 1160; Tapley

v. Colvin, No. CV 113-222, 2015 WL 764022, at *3 (S.D. Ga. Feb. 23, 2015). A doctor is

not a treating source if the claimant’s relationship with the doctor is based solely on the

claimant’s need to obtain a report in support of his or her claim for disability rather than

the claimant’s need for treatment or evaluation. See 20 C.F.R. §§ 404.1502; 416.902.

       In evaluating medical opinions, an ALJ “must state with particularity the weight

given to different medical opinions and the reasons therefor.” Winschel v. Comm’r of Soc.

Sec., 631 F.3d 1176, 1179 (11th Cir. 2011). Some medical opinions deserve more weight

                                             9
than others: “the testimony of a treating physician must be given substantial or considerable

weight unless ‘good cause’ is shown to the contrary,” but the opinion of a one-time

examiner is not entitled to great weight. Lewis, 125 F.3d at 1440; see Crawford, 363 F.3d

at 1161 (citing McSwain, 814 F.2d at 619). Reasons to assign little weight to a medical

opinion include “when the evidence supports a contrary conclusion.” Sryock v. Heckler,

764 F.2d 834, 835 (11th Cir. 1985).

       Here, Plaintiff argues that the ALJ failed to explain why he rejected Dr. Meadows’

opinion that she could not stoop. Doc. 13 at 3–7. However, the ALJ did address Dr.

Meadows’ opinion that Plaintiff could not stoop when he afforded little weight to his

assessment of Plaintiff’s postural limitations. R. 27. In reaching this decision, the ALJ

referenced other medical opinions that pointed to “normal physical examinations.” R. 27,

436, 460, 469, 480, 487, 502, 506, 513, 516. For example, Joseph H. Sewell, M.D., saw

Plaintiff from November 2016 to May 2017. R. 497–522. Dr. Sewell assessed Plaintiff’s

back as “mild tender paraspinal mid lower back” on four occasions. R. 480, 487, 502, 506.

Of particular note, a lumbar spine series conducted by Kenneth Richardson, M.D., on

March 3, 2017, at the request of Dr. Sewell, revealed normal lumbar vertebral bodies,

leading Dr. Richardson to note his impression that the Plaintiff has a “normal lumbar

spine.” R. 516. Additionally, the ALJ gave partial weight to the opinion of E. Russell

March, Jr., M.D., a State agency medical consultant who reviewed the medical record on

December 14, 2015, and assessed Plaintiff’s ability to stoop as “unlimited.” R. 27, 86.

Lastly, the court notes that the ALJ limited Plaintiff to sedentary work which “entails no

significant stooping.” S.S.R. 83-10, 1983 WL 31251 at *5. Indeed, none of the jobs that

                                             10
the VE identified and that the ALJ determined Plaintiff could perform requires any

stooping. R. 30, 55; see also U.S. Dep’t of Labor, Dictionary of Occupational Titles

(“DOT”), 4th ed. rev. 1991) § 209.567-014, 1991 WL 671794 (food and beverage order

clerk); § 237.367-046, 1991 WL 672194 (information clerk); § 713.687-018, 1991 WL

679271 (assembler). For these reasons, the court concludes that the ALJ properly assessed

Dr. Meadows’ opinion, regardless of the fact that he did not specifically mention stooping.

       Plaintiff cites Merritt v. Berryhill, No. 2:16-cv-125, 2017 WL 3325738 (M.D. Ala.

Aug. 3, 2017), to support her argument. Doc. 13 at 4–5. In that case, the Court reversed

and remanded because the ALJ did not include her reasoning for excluding a doctor’s

opinion that the claimant could never stoop despite assigning that opinion “significant

weight.” Merritt at *4. The present case is distinguishable from Merritt. The ALJ in Merritt

assigned significant weight to the doctor’s opinion that the claimant could not perform

sedentary work. Here, the ALJ assigned little weight to Dr. Meadows’ postural limitations

opinion. R. 27. By assigning little weight, the ALJ determined that Dr. Meadows’ opinion

was not consistent with the record as a whole. Moreover, the ALJ adequately explained

his decision as to Plaintiff’s postural limitations with references to her medical record and

activities of daily living. Thus, the court is able to review meaningfully the ALJ’s decision.

       Throughout his decision, the ALJ thoroughly discussed and cited the medical

evidence of record pertaining to the relevant time period, reviewed Plaintiff’s testimony,

made credibility determinations, and otherwise explained the reasoning behind the RFC

assessment. Plaintiff fails to point to any objective medical evidence demonstrating that

she is more limited than assessed by the ALJ. The ALJ’s decision articulates the basis for

                                             11
the weight assigned to the consultative examiner’s opinion and cites to substantial

supporting evidence in the record. The court discerns no legal error in the ALJ’s

consideration of the evidence of record, nor in his explanation of the decision. Therefore,

the court finds that Plaintiff is not entitled to a remand with respect to the issue raised, and

that the decision accordingly should be affirmed.

V. CONCLUSION

       The court has carefully and independently reviewed the record and concludes that,

for the reasons given above, the Commissioner’s decision is AFFIRMED. A separate

judgment will issue.

       DONE, on this the 30th day of September, 2019.

                                            /s/ Susan Russ Walker
                                            Susan Russ Walker
                                            United States Magistrate Judge




                                              12
